           Case 7:96-cr-00323-LJL Document 124 Filed 07/28/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 7/28/2020
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                                                                       :
                  -v-                                                  :     7:96-cr-323 (LJL)
                                                                       :
                                                                       :    ORDER SETTING
RITA GLUZMAN,                                                          :    CONDITIONS OF
                                                                       :      RELEASE
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

        IT IS HEREBY ORDERED that the defendant shall be released from imprisonment on

July 29, 2020 and her sentence reduced to time served. The defendant’s release from the United

States Bureau of Prisons’ custody is subject to the following conditions:

    1. The defendant will be subject to a term of supervised release by United States Probation

        for a period of five years following her release.

    2. The defendant shall begin her term of supervised release in residence at 478 Essex Street,

        Hackensack, New Jersey 07601.

    3. Between the time of the defendant’s release from Carswell FMC and her arrival in New

        Jersey, the defendant shall maintain a social distance of at least six feet from all other

        persons except when not possible, and when traveling shall wear a N-95 face mask at all

        times. She shall travel directly from the airport to the Essex Street apartment unless a

        matter of medical urgency arises.

    4. Rather than report in person, the defendant will, within 72 hours of her release, contact

        the United States Probation Office for the District of New Jersey by telephone to

        facilitate enforcement of the defendant’s release conditions.

    5. During the first fourteen days of the supervised release term, the defendant will promptly

        notify her probation officer if she develops any symptoms of or is diagnosed with
      Case 7:96-cr-00323-LJL Document 124 Filed 07/28/20 Page 2 of 3



   COVID-19 so that the probation officer may in turn notify the United States Bureau of

   Prisons for public health reasons.

6. During the first six months of the supervised release term, the defendant will be subject to

   home detention and will be restricted to her residence at all times except for employment;

   education; religious services; medical, substance abuse, or mental health treatment;

   attorney visits; court appearances; court-ordered obligations; or other activities approved

   in advance by U.S. Probation.

7. During the first three years of supervised release, the defendant will submit to location

   monitoring as directed by U.S. Probation and comply with all of the program

   requirements and instructions provided. Unless otherwise approved by the Court, the

   location monitoring equipment shall be installed no later than 14 days after release to the

   defendant’s residence. The defendant shall be permitted to self-install the monitoring

   equipment under the direction and instruction of supervised release.

8. During the entire term of supervised release, the defendant must surrender any passport to

   U.S. Probation and not obtain a passport or other international travel document without

   the permission of U.S. Probation.

9. During the entire term of supervised release, the defendant’s travel will be limited to the

   States of New York, New Jersey, and Connecticut, unless otherwise approved in advance

   by the Court or U.S. Probation.

10. During the entire term of supervised release, the defendant must advise the Court or U.S

   Probation in writing before making any change of residence or telephone number.

11. During the entire term of supervised release, the defendant shall not unlawfully possess a

   controlled substance. The defendant shall also refrain from any unlawful use of a

                                                 2
      Case 7:96-cr-00323-LJL Document 124 Filed 07/28/20 Page 3 of 3



   controlled substance.

12. During the entire term of supervised release, and unless approved by the Court, the

   defendant shall refrain from making unsolicited contact of any kind with the following

   people:

       a. Ilan Gluzman (the defendant’s son)

       b. Josefa Gomes (Ilan Gluzman’s wife)

       c. Ana Dutra (Ilan Gluzman’s daughter)

       d. Nycol Gomes (Ilan Gluzman’s daughter)

       e. Sasha Soraci (Ilan Gluzman’s daughter)

       f. Lisa Soraci (Sasha Soraci’s mother)

       g. Alan McCartney (Ilan Gluzman’s brother-in-law)

       h. Marilete McCartney (Ilan Gluzman’s sister-in-law)

       i. Misha Gluzman (Ilan Gluzman’s uncle)

       j. Paula (Pnina) Gluzman (Ilan Gluzman’s aunt)

       k. Zimrit Lewinskey (Ilan Gluzman’s cousin)

       l. Yoad Gluzman (Ilan Gluzman’s cousin)

13. The defendant must not violate federal, state, or local law after being released.

14. On consent of the Government and the defendant, the defendant is relieved from the

   condition of mandatory drug testing.

15. All other mandatory and standard conditions of supervised release shall apply.


   SO ORDERED.

Dated: July 28, 2020                           __________________________________
    New York, New York                                    LEWIS J. LIMAN
                                                      United States District Judge
                                                 3
